DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on October 21, 2021, claims 1-20 are now pending for examination in the application.

Reasons for Allowance
Claims 1-20 are allowed on the basis of the amendments presented.  The closest prior art is 20130262931.The following is an examiner's statement of reasons for allowance:
The publish and subscribe system disclosed by the prior art of record, in general, does not include a shared repository conjunction with decoupled servers detecting risk. The clustering by the instant invention detecting risk of duplicate client sessions connected to decoupled servers with a client status table.  The claims are being allowed after an updated search.
The prior art therefore does not disclose query the shared repository of the system coupled to the plurality of decoupled servers using the client identifier to detect a risk of a duplicate client session in response to detecting that comprising a client identifier in the shared repository matches the client identifier from the client device and a connected status that indicates that the client identifier is currently 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Claims 2-7, 9-14, and 16-20 are allowed because they depend from the independent claim(s) 1, 8, and 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154